DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duffy et al. (US 2020/0189722).
In re. claim 1, Duffy teaches an aircraft (100) having a differential rotor speed resonance avoidance system (fig. 2) (para [0038]), the aircraft comprising: an airframe (101) (para [0023]) including structural elements subject to resonant vibration at critical frequencies (locations at which sensors (119) are placed) (para [0026]); a thrust array (102-109) coupled to the airframe (fig. 1B), the thrust array including at least four rotor systems distributed about the airframe (fig. 1B), each rotor system operable over a range of rotor speeds (para [0024]); and a flight control system (120) operably associated with the thrust array and configured to independently control the rotor speed of each rotor system (para [0028]); wherein, while preserving flight dynamics during flight operations, the flight control system selectively increases the rotor speed of some of the rotor systems by a speed delta and decreases the rotor speed of others of the rotor systems by the speed delta to avoid generating excitation frequencies by the rotor systems at the critical frequencies (para [0044]).

In re. claim 4, Duffy teaches the aircraft as recited in claim 1 wherein the rotor systems further comprise open rotor systems (fig. 1B).
In re. claim 5, Duffy teaches the aircraft as recited in claim 1 wherein the structural element subject to resonant vibration are rotor system structure (fig. 1B).
In re. claim 6, Duffy teaches the aircraft as recited in claim 1 wherein the rotor systems further comprise rotor blades selected from the group consisting of fixed pitch rotor blades (as variable pitch blades have not been indicated in the disclosure).
In re. claim 17, Duffy teaches the aircraft as recited in claim 1 wherein the critical frequencies are preprogrammed into the flight control system (vibration level threshold (206)) (para [0035]).
In re. claim 18, Duffy teaches the aircraft as recited in claim 1 further comprising: a vibration sensor system (119) position on the aircraft; and a vibration analyzing engine (204) configured to receive vibration data from the vibration sensor system during flight and to identify critical frequencies for the flight control system (para [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy as applied to claim 1 above, and further in view of Judas et al. (US 2016/0207625).
In re. claim 3, Duffy the at least four rotor systems further comprise six rotor systems including a forward-port rotor system, a forward-starboard rotor system, a mid-port rotor system, a mid-starboard rotor system, an aft-port rotor system and an aft-starboard rotor system.
Judas teaches at least four rotor systems further comprise six rotor systems including a forward-port rotor system, a forward-starboard rotor system, a mid-port rotor system, a mid-starboard rotor system, an aft-port rotor system and an aft-starboard rotor system (fig. 9).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to incorporate the teachings of Judas to have a six rotor configuration, since Duffy states he examples disclosed herein can be implemented with other types of air vehicles including additional rotors or fewer rotors, and doing so would allow the benefits of the invention to be applied to aircraft with a six rotor configuration.
In re. claim 20, Duffy teaches an aircraft (100) having a differential rotor speed resonance avoidance system (fig. 2) (para [0038]), the aircraft comprising: an airframe (101) (para [0023]) including structural elements subject to resonant vibration at critical frequencies (locations at which sensors (119) are placed) (para [0026]); a thrust array (102-109) coupled to the airframe, the thrust array including a forward-port rotor system, a forward-starboard rotor system, an aft-port rotor system and an aft-starboard rotor system (fig. 1B); and a flight control system (120) operably associated with the thrust array and configured to independently control the rotor speed of each rotor system (para [0028]); wherein, during flight operations, the flight control system selectively 
Duffy fails to disclose a mid-port rotor system, a mid-starboard rotor system; and selectively increases the rotor speed of the forward and aft rotor systems on a first side of the aircraft by a first speed delta, decreases the rotor speed of the forward and aft rotor systems on a second side of the aircraft by the first speed delta, decreases the rotor speed of the mid rotor system on the first side of the aircraft by a second speed delta and increases the rotor speed of the mid rotor system on the second side of the aircraft by the second speed delta; and wherein, during differential rotor speed resonance avoidance operations, total lateral forces remain unchanged, total fore/aft forces remain unchanged, total altitude forces remain unchanged, total pitch moments remain unchanged, total roll moments remain unchanged and total yaw moments remain unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to change the recited rotors by the recited speed, since there are a finite number of identified, predictable potential solutions of rotor speed changes and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so would provide one configuration capable of reducing vibrations of the sensed area. 
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to incorporate the teachings of Judas to have a six rotor configuration, since Duffy states he examples disclosed herein can be implemented with other types of air vehicles including additional rotors or fewer rotors, and doing so would allow the benefits of the invention to be applied to aircraft with a six rotor configuration.

Claims 7-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy.

In re. claim 7, Duffy fails to specify the speed delta further comprises a first speed delta and a second speed delta; and wherein the flight control system increases the rotor speed of at least two rotor systems by the first speed delta, decreases the rotor speed of at least two rotor systems by the first speed delta, increases the rotor speed of at least one rotor system by the second speed delta and decreases the rotor speed of at least one rotor system by the second speed delta to avoid generating excitation frequencies by the rotor systems at the critical frequencies.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to change the recited rotors by the recited speed, since there are a finite number of identified, predictable potential solutions of rotor speed changes and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so would provide one configuration capable of reducing vibrations of the sensed area. 

Duffy fails to specify that the speed delta includes a pitch component.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to include a pitch component in the delta, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a takeoff operational state.
In re. claim 9, Duffy teaches the aircraft as recited in claim 1 wherein the speed delta further comprises a resonance avoidance component (i.e. speed or phase change or both that reduces vibrations) (para [0053]).
Duffy fails to specify that the speed delta includes a roll component.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to include a roll component in the delta, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a roll operational state.
In re. claim 10, Duffy teaches the aircraft as recited in claim 1 wherein the speed delta further comprises a resonance avoidance component (i.e. speed or phase change or both that reduces vibrations) (para [0053]).
Duffy fails to specify that the speed delta includes a yaw component.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to include a yaw component in the delta, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, 
In re. claim 11, Duffy fails to specify that during differential rotor speed resonance avoidance operations, total lateral forces remain unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover.
In re. claim 12, Duffy fails to specify that during differential rotor speed resonance avoidance operations, total fore/aft forces remain unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover.
In re. claim 13, Duffy fails to specify that during differential rotor speed resonance avoidance operations, total altitude forces remain unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on 
In re. claim 14, Duffy fails to specify that during differential rotor speed resonance avoidance operations, total pitch moments remain unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover.
In re. claim 15, Duffy fails to specify that during differential rotor speed resonance avoidance operations, total roll moments remain unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover.
In re. claim 16, Duffy fails to specify that during differential rotor speed resonance avoidance operations, total yaw moments remain unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on 
In re. claim 19, Duffy teaches an aircraft (100) having a differential rotor speed resonance avoidance system (fig. 2) (para [0038]), the aircraft comprising: an airframe (101) (para [0023]) including structural elements subject to resonant vibration at critical frequencies (locations at which sensors (119) are placed) (para [0026]); a thrust array (102-109) coupled to the airframe, the thrust array including a forward-port rotor system, a forward-starboard rotor system, an aft-port rotor system and an aft-starboard rotor system (fig. 1B); and a flight control system (120) operably associated with the thrust array and configured to independently control the rotor speed of each rotor system (para [0028]); wherein, during flight operations, the flight control system selectively increases the rotor speed of some of the rotor systems by a speed delta and decreases the rotor speed of others of the rotor systems by the speed delta to avoid generating excitation frequencies by the rotor systems at the critical frequencies (para [0044]).
 Duffy fails to specify wherein, during differential rotor speed resonance avoidance operations, total lateral forces remain unchanged, total fore/aft forces remain unchanged, total altitude forces remain unchanged, total pitch moments remain unchanged, total roll moments remain unchanged and total yaw moments remain unchanged, thereby preserving flight dynamics.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Duffy to preserve current flight dynamics, since Duffy states the invention identifies an operational state of the vehicle (e.g., takeoff, landing, cruising, hover, on ground) and adjusts the speed of the rotor(s) based on the vehicle state and known vibration modes of the vehicle during the respective operational states, and doing so would reduce vibrations while maintaining a stationary operational state, such as hover.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647